UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4312



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.


HENRY GEOVANI MORAN, a/k/a Silo,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00234)


Argued:   May 16, 2008                        Decided:   June 4, 2008


Before MICHAEL and SHEDD, Circuit Judges, and Henry F. FLOYD,
United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Sandra Jean Barrett, Asheville, North Carolina, for
Appellant.    Amy Elizabeth Ray, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.      ON BRIEF:
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Henry Geovani Moran appeals his drug and firearm convictions.

Finding no error, we affirm.

     Moran was indicted on four counts of possession with intent to

distribute cocaine (Counts 1-4), see 21 U.S.C. § 841(a)(1); one

count of using and carrying a firearm during and in relation to,

and possessing a firearm in furtherance of, a drug trafficking

crime (Count 5), see 18 U.S.C. § 924(c)(1); and one count of

possession of an unregistered firearm (Count 6), see 26 U.S.C. §§

5841, 5861(d), and 5871.   Before trial, Moran pled guilty to three

of the drug counts (Counts 2-4) and the § 924(c) count.        Moran

subsequently sent a pro se letter to the district court in which he

complained that his counsel had not properly represented him and

that he was forced to plead guilty to the § 924(c) charge.

Construing the letter as a motion for withdrawal of the plea, the

district court denied the motion “without prejudice to be pursued

by counsel if deemed advisable.”     J.A. 35.   Although Moran later

obtained new counsel, neither he nor his counsel pursued the matter

further.   The district court sentenced Moran to three concurrent

27-month terms of imprisonment on the drug counts and a 120-month

consecutive term of imprisonment on the § 924(c) count.

     On appeal, Moran first argues that the district court erred by

finding that he knowingly and voluntarily pled guilty to Counts 4

and 5 because he was not sufficiently informed of the nature of


                                 2
those charges during the Rule 11 plea colloquy.                 In a related

argument, Moran also argues that the court erred by finding that an

adequate factual basis exists to support his plea as to Counts 4

and 5.*         Having carefully reviewed the transcript of the plea

hearing and considered the parties’ written and oral arguments, we

conclude that the court did not err.                Moran was sufficiently

informed of the nature of the charges in Counts 4 and 5, he

affirmed his understanding of those charges, he unequivocally

stated that he was guilty, and the evidence proffered by the

government during the plea hearing provides an adequate factual

basis to support his plea. See generally United States v. DeFusco,

949 F.2d 114, 116 (4th Cir. 1991) (discussing the requirements of

Rule       11   and   the   discretion   accorded   the   district   court   in

conducting a plea colloquy); United States v. Lomax, 293 F.3d 701,

705 (4th Cir. 2002) (discussing facts that can support a § 924(c)

conviction); United States v. Harris, 31 F.3d 153, 156-57 (4th Cir.

1994) (discussing facts that can support an inference of intent to

distribute drugs).

       Moran next argues that the district court erred by denying his

pro se motion to withdraw his plea.          Arguably, Moran has forfeited

this argument by failing to refile the motion after the district



       *
      Counts 4 and 5 arise from a search of Moran’s bedroom that
yielded approximately 2 ounces of cocaine and a digital scale that
were located in a shoebox in the closet, and a firearm that was
located under his bed.

                                         3
court denied it without prejudice.    See United States v. Jiminez,

498 F.3d 82, 85 n.1 (1st Cir. 2007) (finding forfeiture under

similar circumstances).   Nonetheless, we have carefully considered

the argument and find that the district court did not abuse its

discretion in denying the motion.    See generally United States v.

Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000) (discussing standard of

review of denial of plea withdrawal motion).

     Finally, Moran argues that his counsel provided ineffective

assistance.   “Claims of ineffective assistance of counsel are

normally raised before the district court via 28 U.S.C. § 2255 and

are cognizable on direct appeal only where it conclusively appears

on the record that defense counsel did not provide effective

representation.”   United States v. Allen, 491 F.3d 178, 191 (4th

Cir. 2007).   Because the record does not conclusively show that

Moran’s counsel was ineffective, we decline to consider this claim.

     Based on the foregoing, we affirm Moran’s convictions.



                                                           AFFIRMED




                                 4